DAVIDSON, P. J.
There are several questions suggested for revision, but under the view we take of the case but one is .necessary to be considered as it disposes of this appeal as presented.
The information reads as follows:
“Personally appeared before me the undersigned authority J, S. Dixon, who, after being duly sworn deposes and says that L. Janks in the county of McLennan and state of Texas, heretofore on or about the Sth day of November A. D. 1916, did then and there unlawfully and seriously threaten to take the life of a human being, to wit, J. S. Dixon, and did then and there unlawfully and seriously threaten to inflict serious bodily injury upon a human being, to wit, J. S,. Dixon, against the peace and dignity of the state.”
This information is not sufficient. The question having been passed upon several times, we deem it unnecessary to discuss it, but cite the authorities' which are in point. Zinn v. State, 68 Tex. Cr. R. 149, 151 S. W. 825, and Compton v. State, 71 Tex. Cr. R. 7, 158 S. W. 515.
The information being insufficient, the judgment is reversed, and the cause remanded.